Black, J.
The defendant William Nelson and Joseph Sutter were jointly indicted for burglary and larceny. Sutter was acquitted, and Nelson was found guilty of both offenses.
While exceptions were taken to the instructions given by the court, no complaint was made of them in the motion for anew trial. Error in giving instructions must be made a ground for new trial in the motion filed for that purpose, and if this is not done the instructions cannot be reviewed by this court. It is not enough that exceptions are saved at the time the instruc.tions are given. The reason of the rule is, that the trial court must be called upon to correct its own errors made during the progress of the trial, and this is done by specifying the grounds upon which a new trial is asked. It is manifest from an inspection of this bill of exceptions that it was prepared with a view of presenting only the questions of variance, and it would be gross injustice to the state to review the instructions under such circumstances.
The substance of the charge in the indictment is, that the defendants broke into the dwelling-house of Elizabeth P. Van Duzer, and stole therefrom one lot of jewelry of the value of forty dollars, and one gold watch of the value of fifty dollars, all the property of *481Elizabeth. F. Yan Duzer. The evidence for the state shows that Elizabeth P. Yan Duzer was a married woman living with her husband and family in a house rented by him, being number 2743, Geyer avenue, in the city of St. Louis ; that her daughter Gertrude Yan Duzer, then past eighteen years of age, occupied a room in the second story as her bedroom ; that on the thirteenth of February, 1889, the defendants entered the house by breaking open an outer door of the basement ; that they then ascended to the second story and took from a bureau in the room occupied by Gertrude a lot of jewelry belonging to Gertrude of the value of fifty dollars. The defendant introduced evidence tending to show an alibi.
Elizabeth P. Yan Duzer being a married woman living with her husband in a house rented by him, there can be no doubt but the house was the dwelling-house of her husband, and the ownership should have been so laid in the indictment. It is equally clear that Gertrude Van Duzer was the owner of the property stolen, and that Elizabeth P. Yan Duzer was neither the general nor special owner of it. There is, therefore, a variance between the indictment and proof, both as to the ownership of the dwelling-house, and as to the ownership of the property stolen therefrom. At common law such a variance would be fatal. 1 Russell on Crimes [ 7. Am. Ed.] 826. “Ownership,” says Bishop,' “must be proved as laid, because it is descriptive of the identity of the offense, ' distinguishing it from . all other instances.” ‘1 Bishop Crim. Procedure [3 Ed.] sec. 488 5. “ If a burglary be alleged to have been committed in the dwelling-house of J. G., and the fact is that it is the dwelling-house of J. S., the defendant must be acquitted for the variance.” Whart. Crim. Ev. [8 Ed.] sec. 94. So, too, to sustain an indictment for larceny, the goods alleged to have been stolen must be proved to be either the absolute or special property of *482the alleged owner. 1 Whart. Crim. Law [9 Ed.] sec. 932.
These citations are sufficient to show that the variance would be fatal at common law, both as to the charge of burglary and as to the charge of larceny, and it only remains to be seen whether the defect in the proof is cured by section 1820 of the Revised Statutes, 1879, which is the same as section 4114, Revised Statutes, 1889, and which provides: “Whenever, on the trial of any felony or misdemeanor, there shall appear to be any variance between the statement in the indictment or information and the evidence offered in proof thereof, in the Christian name or surname or both Christian name and surname * * * of any person whomsoever therein named or described, * * * or in the ownership of any property named or described therein, such variance shall not be deemed grounds for an acquittal of the defendant, unless the court before which the trial shall be had shall find that such variance is material to the merits of the case, and prejudicial to the defense of the defendant.”
Under this statute it has been held on indictments for murder^ rape and larceny that a variance in the Christian name or surname of the person killed, assaulted, or the owner of the property stolen, would not work an acquittal of the defendant, unless the trial judge found that 'the variance was material and prejudicial to the defense. State v. Sharp, 71 Mo. 218 ; State v. Sneed, 91 Mo. 552 ; State v. Wammack, 70 Mo. 410 ; State v. Smith, 80 Mo. 516 ; State v. Barker, 64 Mo. 282. The cases cited do not, it is true, go quite so far as the case in hand ; for in this case there is more than a variance in the Christian name or surname. There is here a complete variance in the ownership, both of the dwelling-house and of the property stolen, but the .statute provides expressly for such a case. When we look at the circumstances disclosed by the evidence, it *483is very clear that the variance could not, and did not, in the least prejudice the defendant’s defense. The merits of the case in nowise depended upon the question whether the husband or the wife was the owner of the house burglarized ; nor upon the question whether the mother or daughter was the owner of the jewelry. The court did not find that the variance was material to the merits of the case and prej udicial to the defense. On the contrary the court overruled the objection to the evidence showing the ownership of the jewelry, and subsequently refused to strike it out, and submitted the case to the jury. The trial court must have been of the opinion that the variance in both respects was immaterial. The variance is cured by the statute and the failure of the trial judge to make the required finding.
In reaching this conclusion we have not overlooked State v. Horn, 93 Mo. 190. That was an indictment for obtaining money from John F. Adams by means of a false pretense, drawn according to the short form given in section 1561, Revised Statutes, 1879. The name of the person defrauded was Joseph Adams, and the variance was held to be fatal. The ruling goes upon the ground that as the statutory form had been held to be constitutional mainly on the ground that it required the name of the person defrauded to be given and thereby sufficiently indentified the accusation, the name of the defrauded party became a necessary part of the indictment and should be truly stated. It was then said: “And it will further follow, that such omission cannot be supplied or cured by other sections of the statute sufficient for such purpose in a general way;” thus showing that the ruling was confined to indictments drawn under that section of the statute.
The judgment is affirmed.
All concur.